DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 07 March 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 1-6 and 15-20 have been previously withdrawn.  Therefore, claims 7-14 have been further examined herein.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 and 15-20 directed to inventions non-elected without traverse (see the Election/Restrictions section on page 2 of the Office action dated 05 November 2020).  The non-elected withdrawn claims do not depend from or otherwise require all the limitations of an allowable claim (MPEP 821.04).
Accordingly, claims 1-6 and 15-20 have been cancelled (see also the Examiner’s Amendment section below).


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-6 and 15-20 have been cancelled (see the Election/Restrictions section above).


Allowable Subject Matter
Claims 7-14 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments (particularly independent claim 7) and corresponding arguments in Remarks, filed 07 March 2022.  See also the interview summary dated 07 March 2022 (of the interview conducted on 02 March 2022).
In claim 7 as amended, the first block of data, the second block of data and the third block of data are understood as being read consecutively, i.e., the second block of data is read after the first block of data, and the third block of data is read after the second block of data.
Further, the applicant’s amendment is deemed to have overcome the previous nonstatutory double patenting rejections.
In one of the relevant prior art references, US 6,530,040 B1 (“GRADINARIU”) teaches simultaneously reading blocks of data from a memory and substantially comparing them together to each other, but does not teach consecutively reading first, second and third blocks of data and consecutively comparing them pairwise as recited in claim 7.
In another of the relevant prior references, US 2002/0008984 A1 (“KEETH”) teaches reading a first seed block of data from a memory and comparing each of other blocks of data read from the memory to the first seed block of data, but does not teach consecutively reading first, second and third blocks of data and consecutively comparing them pairwise as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824